Exhibit 11.1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES SCHEDULE SETTING FORTH COMPUTATION OF EARNINGS (LOSS) PER SHARE OF CLASS A STOCK SIXMONTHS ENDED JUNE 30, (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) Basic and diluted EPS: Loss from continuing operations attributable to Ampal’s shareholders $ ) $ ) Income from discontinued operations, net of tax Net Loss income attributable to Ampal’s shareholders (22,097 ) (9,972 ) Earnings per share of Class A Stock: Loss from continuing operations (1.00 ) (0.23 ) Income from discontinued operations, net of tax $ ) $ ) Shares used in calculation
